Citation Nr: 1217431	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-21 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as skin cancer.

2.  Entitlement to an increased disability rating in excess of 40 percent for myofascial pain syndrome of the upper back and neck area with minimal degenerative changes of the cervical spine and left acromiclavicular joint. 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1978 to May 1979, from September 1986 to December 1986, and from November 1998 to April 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the RO in Houston, Texas.

The Veteran did not report for a Board hearing that was scheduled to be conducted in Washington, D.C. in February 2012.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011) (failure to appear for a scheduled hearing treated as withdrawal of request).  

In September 2009, prior to certification of the appeal to the Board, Amvets withdrew as the appellant's representative.  The Veteran is now pro se in this appeal.  38 C.F.R. § 20.608(a) (2011).

The Board has characterized the service connection issue on appeal more broadly than did the RO, as a claim involving a skin disorder, as opposed to the more specific skin cancer.  While the Veteran maintains that he has skin cancer, he is not competent to diagnose skin cancer; therefore, he is not competent to limit his appeal to skin cancer.  See  Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009) (claimant with no special medical expertise is generally not competent to provide a diagnosis that requires the application of medical expertise to the facts presented, which includes the claimant's description of history and symptomatology).  The Board notes that the RO did address service connection for skin disorders generally, and the notice provided to the Veteran was not limited to skin cancer; therefore, there is no prejudice to the Veteran in the Board's characterization of the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of service connection for a skin disorder is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

The  Board notes that the Veteran's increased rating claim (for myofascial pain syndrome) specified pain and inflammation in the neck, upper and lower back, chest, legs, arms, and head.  The grant of service connection in this case was specific, and does not include the lower back, chest, legs, arms, and head.  The issues of service connection for low back pain, leg pain, arm pain, head pain, and chest pain, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9(b)(2011).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate entitlement to an increased disability rating for myofascial pain syndrome of the upper back and neck area with minimal degenerative changes of the cervical spine and left acromiclavicular joint, has been accomplished.

2.  For the entire period of this appeal, the Veteran's myofascial pain syndrome of the upper back and neck area with minimal degenerative changes of the cervical spine and left acromiclavicular joint has been manifested by painful motion of the left shoulder with motion of the left shoulder that exceeds shoulder level, and by painful motion of the cervical spine, with spasms on motion, with forward flexion of the cervical spine that exceeds 30 degrees, with combined range of cervical spine motion that exceeds 170 degrees, and with no associated objective neurological abnormalities that would warrant a separate compensable rating.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent for myofascial pain syndrome of the upper back and neck area with minimal degenerative changes of the cervical spine and left acromiclavicular joint have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5025, 5202, 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a February 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate an increased rating for myofascial pain syndrome, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the CAVC that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions regarding his claims.  In response to the February 2008 notice letter, the Veteran identified treatment at the Fort McCoy Troop Medical Clinic, Lake Toma Clinic, and Franciscan Skemp Healthcare.  The service treatment records were obtained and they contained records from the Fort McCoy Troop Medical Clinic.  The RO requested records from the private providers in January 2009.  In January 2009, the RO received a response from the Lake Toma Clinic that they had no records for the Veteran and that he had never been treated at their facility.  Records from Franciscan Skemp were obtained in February 2009.  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  See 38 C.F.R. § 3.159(c)(1).  In this case, the negative response from Lake Toma Clinic indicates that the requested records do not exist and that further requests for those records would be futile.  

In addition, the Veteran was afforded a VA examination to evaluate his myofascial pain syndrome in November 2010.  After review of the examination report, the Board finds that the Veteran was afforded an adequate examination because it was performed by a medical professional based on acknowledged review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  That examination included findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Increased Rating for Myofascial Pain Syndrome 

The Veteran is seeking an increased disability rating in excess of 40 percent for myofascial pain syndrome of the upper back and neck area with minimal degenerative changes of the cervical spine and left acromiclavicular joint.  Historically, in a March 2005 rating decision, the RO granted service connection and assigned an initial rating of 10 percent for myofascial pain syndrome of the upper back and neck area with minimal degenerative changes of the cervical spine and left acromiclavicular joint, pursuant to Diagnostic Code 5099-5021, effective April 2004.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  A note pertinent to Diagnostic Code 5021 (myositis) provides that the diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative.  

A March 2006 rating decision subsequently granted an increased rating of 20 percent under Diagnostic Code 5299-5025 (fibromyalgia), effective August 18, 2005.  The Veteran filed the current claim for an increased rating on August 29, 2007.  The September 2008 rating decision on appeal granted an increased rating of 40 percent for myofascial pain syndrome of the upper back and neck area with minimal degenerative changes of the cervical spine and left acromiclavicular joint under Diagnostic Code 5299-5025, effective August 29, 2007.  

In rating the Veteran's service-connected myofascial pain syndrome of the upper back and neck area with minimal degenerative changes of the cervical spine and left acromiclavicular joint, the RO has considered two alternative bases.  The disability is currently rated by analogy to fibromyalgia; however, the RO has also considered the possibility of separate ratings for symptoms affecting the service-connected cervical spine and left shoulder.  The Board notes that these are alternatives, only one of which can be applied, as the evaluation of the same disability under separate diagnostic codes is not permitted.  See 38 C.F.R. § 4.14 (2011).

Evaluation by Analogy to Fibromyalgia

Under Diagnostic Code 5025, fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is provided a maximum 40 percent rating with symptoms that are constant, or nearly so, and refractory to therapy; a 20 percent rating is assignable with symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time; a 10 percent rating is assignable with symptoms that require continuous medication for control.  Note: Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

The Veteran is current assigned the maximum rating (40 percent) available under Diagnostic Code 5025 for the entire period of the current claim for increase.  There is no higher rating for assignment under that code.  38 C.F.R. § 4.71a.

The Board has also considered the diagnostic code for rheumatoid arthritis (5002); however, a March 2007 rheumatology consultation reveals no clinical, radiographic, or biochemical evidence of inflammatory arthropathy.  Repeated rheumatoid factor (RF) testing was negative and Cyclic Citrullinated Peptide (CCP) was negative.  The conclusion was that there was no evidence of rheumatoid arthritis.  Moreover, the evidence in this case is not consistent with totally incapacitating constitutional manifestations (100 percent), or with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year, or a lesser number over prolonged periods (60 percent).  

Turning to consideration of separate ratings for the left shoulder and cervical spine, the Board notes that, although the diagnostic code for fibromyalgia considers wide-spread musculoskeletal pain, that code is only applied by analogy, as the Veteran is not service connected for fibromyalgia.  Service connection in the Veteran's case is limited to myofascial pain syndrome affecting the cervical and thoracic spine and the left shoulder.  The Veteran has also reported pain in his low back and legs; however, the grant of service connection does not include those areas for consideration of separate ratings.  In considering separate ratings, the Board is limited to consideration of the cervical spine, thoracic spine, and left shoulder.  

Alternative Evaluation of Left Shoulder

Regarding the left shoulder, in this case, the evidence does not show ankylosis of the left shoulder, where the scapula and humerus move as one piece (Diagnostic Code 5200).  The November 2010 VA examiner found no ankylosis, and all examinations of the shoulder have demonstrated some movement of the joint.  The evidence does not show loss of the humeral head, nonunion, fibrous union, recurrent dislocation, or malunion with deformity (Diagnostic Code 5202).  The evidence also does not shown dislocation, nonunion or malunion of the clavicle or scapula (Diagnostic Code 5203).  The report of VA examination in November 2010 reveals no deformity, no giving way, no instability, no dislocation or subluxation, and no locking.  The report of VA examination in June 2008 reveals tenderness of the left shoulder, but no signs of edema, effusion, redness, heat or subluxation.

Under Diagnostic Code 5201, limitation of motion of the minor shoulder (the Veteran is right handed per the June 2008 and November 2010 VA examinations) to 25 degrees from the side is compensable at 30 percent.  Where motion is limited midway between the side and shoulder level, or where motion is limited at the shoulder level, a 20 percent is available.  

Here, the evidence consistently shows that range of motion of the left shoulder, while painful, has always exceeded shoulder level, despite pain.  The report of VA examination in November 2010 reveals left shoulder flexion from 0 to 170 degrees, abduction from 0 to 170 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 90 degrees.  There was objective evidence of pain with active motion of the left shoulder, but no additional limitation after three repetitions of range of motion.  There was pain and weakness, but no incoordination with motion.  The severity of symptoms was described as mild, even during flare-ups.  

The report of VA examination in June 2008 reveals normal flexion of the left shoulder of 180 degrees, measured flexion of the left shoulder of 170 degrees, with pain onset at 170 degrees of flexion.  Normal abduction was 180 degrees, measured abduction was 180 degrees, and there was no pain on abduction.  Normal external rotation was 90 degrees, and measured external rotation was 90 degrees without pain.  Normal internal rotation was 90 degrees and measured internal rotation was 90 degrees without pain.  There was no weakness or guarding of movement observed.  Joint function was additionally limited by pain after repetitive use, and pain had the major functional impact.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use.  

An April 2007 physical medicine rehabilitation consultation reveals complaint of pain in the left shoulder.  External and internal rotation were noted to be good.  Left shoulder flexion was demonstrated over the head, and abduction was also demonstrated over the head.  Strength was 5 out of 5 on all ranges of motion.  A December 2008 physical medicine rehabilitation consultation shows pain in the left shoulder rated at 7 out of 10.  External and internal rotation of the left shoulder were limited, but possible over the head on flexion and abduction.  

The Board finds that the weight of the evidence demonstrates that the criteria for a 20 percent or 30 percent rating for shoulder impairment are not met.  There is no compensable rating below 20 percent under Diagnostic Code 5201.  Nevertheless, there is x-ray evidence of arthritis in the left shoulder, and therefore, a 10 percent rating would be appropriate under Diagnostic Code 5003.  That code provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  

The Board acknowledges that the Veteran is limited by pain and weakness during certain excursions of motion of the left shoulder, but despite such pain, he has always been able to obtain flexion and abduction of the shoulder to a point above shoulder level.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the left shoulder.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011); however, as noted above, a 10 percent rating is warranted based on x-ray evidence of arthritis.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, the effects of pain and weakness on motion are considered in a 10 percent rating, but do not produce such functional impairment as would warrant a rating in excess of 10 percent for the left shoulder.  

Thus, if the service-connected left shoulder and cervical spine were to be rated separately, the left shoulder would warrant a 10 percent disability rating.  The Board next turns to evaluation of the cervical spine.  

Alternative Evaluation of Cervical Spine

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A rating of 100 percent is available for unfavorable ankylosis of the entire spine; a rating of 40 percent requires unfavorable ankylosis of the entire cervical spine; a rating of 30 percent requires forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a rating of 20 percent requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a rating of 10 percent requires forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

On VA examination in November 2010, the Veteran reported stiffness, weakness, spasms, and spine pain, located in the posterior neck and upper back, which was dull with a sharp component, mild in degree, with duration of minutes per day and with radiation of sharp pain int the upper back and left shoulder.  On examination, the head position was normal, and there was no abnormality of contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There were cervical spasms noted, as well as tenderness and guarding on movement, but no atrophy or weakness.  Flexion was measured from 0 to 40 degrees; extension was from 0 to 40 degrees; left lateral flexion was from 0 to 35 degrees; left lateral rotation was from 0 to 70 degrees; right lateral flexion was from 0 to 45 degrees; and right lateral rotation was from 0 to 80 degrees.  Combined range of motion was 310 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  

An MRI showed the cervical spine alignment was normal.  The bone marrow signal was unremarkable and there were no bony lesions.  The visualized soft tissues of the neck were within normal limits.  There were minimal multilevel degenerative changes in the cervical spinal vertebrae and discs consistent of posterior minimal disc ossified complexes, uncovertebral joint osteoarthritis, and facet joint hypertrophy, with no cervical spinal canal stenosis or foraminal narrowing.

In terms of usual daily activities, the November 2010 VA examiner assessed a moderate impact on chores and exercise, a mild impact on shopping, recreation, traveling, bathing, dressing, and driving, no impact on feeding, toileting, and grooming, and that sports would be prevented.  The examiner also described limitation to do lawn work, weight lifting and overhead activities.  

The report of VA examination in June 2008 reveals normal forward flexion of the cervical spine from 0 to 45 degrees, measured forward flexion to 35 degrees, and onset of pain at 35 degrees.  Normal extension was from 0 to 45 degrees, measured extension was 30 degrees, with onset of pain at 30 degrees.  Normal lateral flexion was from 0 to 45 degrees, with measured right and left lateral flexion at 30 degrees, and onset of pain at 30 degrees.  Normal rotation was from 0 to 80 degrees, with measured right and left rotation at 40 degrees, and onset of pain at 40 degrees.  The combined range of motion was 205 degrees.  The joint function of the cervical spine was additionally limited by pain after repetitive use, and pain had the major functional impact.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no additional limitation of function after repetitive motion.  Inspection of the spine revealed a normal head position with symmetry in appearance, and symmetry of spinal motion, with normal curvatures of the spine.  

VA outpatient treatment records show that in March 2007, flexion of the cervical spine was possible with chin to chest and was not painful.  Extension was painful.  Right and left lateral bending were moderately painful.  Right and left rotation were painful.  An August 2006 MRI of the cervical spine showed normal alignment.  There was no focal enlargement or abnormal signal.  There were minimal multilevel degenerative changes in the vertebrae and discs consistent with posterior minimal disc ossified complexes, uncovertebral joint osteroarthritis, and facet joint hypertrophy with no cervical spinal canal stenosis or foraminal narrowing.  

A May 2007 physical therapy consult reveals complaint of constant neck and upper trapezius pain.  The Veteran's posture was forward at the head.  Range of motion and strength were normal.  

Based on evidence demonstrating cervical spasms, but no abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and based on the measured motion of the cervical spine, the Board finds that the weight of the evidence demonstrates that, if the Veteran's cervical spine impairment were to be rated separately, a rating of no more than 10 percent would be warranted for the cervical spine.  Even with painful and weakened motion of the cervical spine, the range of forward flexion exceeds 30 degrees, and the combined range of cervical spine motion exceeds 170.  

While there is x-ray evidence of arthritis of the cervical spine, Diagnostic Code 5003 does not provide for a rating in excess of 10 percent, which has been found to be warranted on the basis of limitation of motion.  Regarding functional impairment, the Veteran's pain and weakness on motion do not reduce range of motion to such an extent as would warrant a rating higher than 10 percent.  In other words even when experiencing pain and weakness on motion, the Veteran can still attain at least 30 degrees of forward flexion and combined range of motion in excess of 170 degrees.  The Board notes that all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of cervical spine pain is not probative of entitlement to a higher rating where, as here, the evidence demonstrates no additional functional impairment that would warrant a higher rating. 

The Veteran has reported radiating pain in both upper extremities, and an MRI has shown minimal disc ossified complexes; however, in light of the consistently normal neurological findings on examination, the Board finds that there are no associated objective neurologic abnormalities to be evaluated, as specified under Note 1.  The report of VA examination in November 2010 revealed all upper extremity reflexes were normal; and strength was normal and full in the upper extremities.  Similarly, in June 2008, there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the upper extremities showed motor function was within normal limits, sensory function was within normal limits, the right and left upper extremity reflexes were all normal, with biceps jerk 2+, triceps jerk 2+.  The Board notes that a finding of disc ossified complexes, as shown on MRI, while it implicates the discs, is not a finding of a neurological abnormality.  The June 2008 examiner's more specific finding that there are no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement is more persuasive evidence regarding the presence of associated objective neurological abnormalities, which the Board finds to be absent.  

Finally, the Board acknowledges that the grant of service connection for myofascial pain syndrome encompasses the upper back in addition to the cervical spine.  This can be interpreted as including the thoracic spine.  Under the General Rating Formula, the thoracic spine is rated with the lumbar spine, which is not a service-connected disability.  Nevertheless, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As the evidence includes combined thoracolumbar spine motion, the Board will consider such limitation of motion as service connected for purposes of this evaluation.  

Pertinent to the thoracolumbar spine, under the General Formula, a 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent rating is available for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 20 percent rating is available where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 10 percent rating is available where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, where combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

As a practical matter, assignment of a 20 percent rating for thoracic impairment would not be sufficient to bring the combined rating above the 40 percent currently assigned when the separate ratings for the thoracic spine, cervical spine, and shoulder impairment are combined under the Combined Ratings Table.  See 38 C.F.R. § 4.25 (2011).  In order for the separate rating method to prove more advantageous than a rating pursuant to Diagnostic Code 5025, the Veteran's thoracic spine impairment would need to be of sufficient degree to warrant a 40 percent rating under the General Formula.  That requires a showing of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The November 2010 VA examination report reveals forward flexion measured from 0 to 90 degrees; extension measured from 0 to 30 degrees; right and left lateral flexion measured from 0 to 30 degrees; right and left lateral rotation measured from 0 to 30 degrees.  There was objective evidence of pain on active range of motion, as well as objective evidence of pain following repetitive motion; however, the examiner found no additional limitation after three repetitions of range of motion.  There were no spasms noted, and no guarding or weakness.  

The Board finds that, although motion of the Veteran's thoracic spine is painful, and such painful motion alone would warrant a 10 percent rating, even with pain on motion, the Veteran was able to exceed 30 degrees of forward flexion; therefore, the rating that would be necessary for separately rated disorders that would combine to exceed the 40 percent rating under Diagnostic Code 5025 is not demonstrated.  

In light of the Board's findings that, if rated separately, the Veteran's left shoulder, cervical spine, and thoracic spine would only warrant separate 10 percent ratings, which, when combined under the Combined Ratings Table, would produce a combined 30 percent rating, the Board finds that a rating in accordance with fibromyalgia under Diagnostic Code 5025 is the most favorable to the Veteran.  As noted above, that diagnostic code permits a maximum rating of 40 percent.  For these reasons, the Board finds that the weight of the evidence is against a finding of a disability rating in excess of 40 percent for myofascial pain syndrome.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected myofascial pain syndrome of the upper back and neck area with minimal degenerative changes of the cervical spine and left acromiclavicular joint.  The criteria specifically provide for ratings based on the presence of arthritis and limitation of motion of the cervical spine, thoracic spine, and left shoulder, including due to pain and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An increased disability rating for myofascial pain syndrome, in excess of 40 percent, is denied. 


REMAND

A remand is required to ensure that there is a complete record upon which to decide service connection for a skin disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with actinic keratosis and seborrheic dermatitis, post service, in August 2006.  Concerning the question of in-service disease or injury, although clinical findings for the skin were normal at service separation, on the report of medical history at service separation, the examiner noted sun damage and changes to the Veteran's face.  Thus, the record presents a diagnosis of current skin disorders that may be related to notation of sun damage and skin changes in service.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed actinic keratosis and seborrheic dermatitis and service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of sun damage and skin changes to the face in service, and the current diagnosis of actinic keratosis and seborrheic dermatitis, the Board finds that a VA examination with medical nexus opinion is required to determine whether any current skin disorder is causally related to service.  

Accordingly, service connection for a skin disorder is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed skin disorder.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's service treatment records, which document sun damage and changes to the face in service in March 2004.  

* The VA examiner is asked to provide all current diagnoses related to the skin, and to specifically rule in or out a diagnosis of skin cancer, as claimed by the Veteran.

* The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed skin disorder is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate service connection for a skin disorder.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


